DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Clams 1-22 are pending. Claims have been amended. Claims 21-22 are new. Claims 12 and 14-15 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 11-12, 14-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Bauerlein (2,969,651) and Kim (US 2016/0370085 A1). 
Regarding Claim 1: Lee further teaches an ice maker (10) comprising: an upper tray (11) including an upper tray body (body of 11), the upper tray body (body of 11) defining an upper chamber (113) of an ice chamber (chamber of 113) for forming ice therein (see ice cube in 11 and 12); and a lower tray (12) that is configured to rotate relative to the upper tray (11) about a rotational center (about 21) and includes a lower tray body (body of 12), the lower tray body (body of 12) defining a lower chamber (141) of the ice chamber (chamber 141), wherein: a top surface of the lower tray body is configured to contact a bottom surface of the upper tray body (see Figure 8), the rotational center (about 21) is disposed outside of the upper chamber and the lower chamber (see Figure 7), the bottom surface of the upper tray body includes a first surface and a second surface disposed horizontally farther from the rotational center than the first surface (see surfaces of 11 and 13)
Lee fails to teach before the top surface of the lower tray body contacts the bottom surface of the upper tray body, the second surface of the upper tray body is positioned vertically lower than the first surface of the upper tray body.  
Bauerlein teaches wherein a bottom surface of an upper tray body (12) includes a first surface and a second surface disposed horizontally farther from the rotational center than the first surface (see Figure 2), and wherein before the top surface of the lower tray body (15) contacts the bottom surface of the upper tray body (see Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided before the top surface of the lower tray body contacts the bottom surface of the upper tray body to the structure of Lee as taught by Bauerlein in order to advantageously provide secure connection between the two halves of the ice mold (see Bauerlein, Column 4, lines 14-24). 
Kim teaches a second surface of an upper tray body (body of 108) is positioned vertically lower than the first surface of the upper tray body (see slant of 108, see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second surface of the upper tray body is positioned vertically lower than the first surface of the upper tray body to the structure of Lee modified supra as taught by Kim in order to advantageously provide an alternative configuration of the ice tray (see Kim, paragraph [0014]). 

Regarding Claim 3: Lee modified supra further teaches wherein the bottom surface of the upper tray body (body of 11 of Lee) is inclined vertically downward from the first surface toward the second surface (as taught by 108 towards or 108 of Kim).  
Regarding Claim 4: Lee modified supra further teaches wherein the first surface of the upper tray body (body of 11 of Lee) is oriented horizontally or is inclined (as taught by 108 towards or 108 of Kim), and wherein the second surface of the upper tray body (body of 11 of Lee) is oriented horizontally or is inclined (as taught by 108 towards or 108 of Kim).  
Regarding Claim 5: Lee modified supra further teaches wherein based on the lower tray body (13 of Lee) being rotated toward the upper tray body (see Figure 7 of Lee), the top surface of the lower tray body (13 of Lee) contacts the first and second surfaces of the upper tray body (see Figure 8 of Lee) before the top surface of the lower tray body becomes horizontally oriented (see Figure 8 of Lee).  
Regarding Claim 6: Lee modified supra further teaches wherein the lower tray body (body 13 of Lee) is configured, based on the top surface of the lower tray body (see Figure 8 of Lee) making contact with the first and second surfaces of the upper tray body (body of 11 of Lee) before the lower tray body becomes horizontally oriented (as seen in Figure 2, Bauerlein as taught by 108 and 118 of Kim), to be additionally rotated toward the upper tray body (as modified).  
Regarding Claim 7: Lee modified supra further teaches wherein the lower tray body (body 13 of Lee) is configured, based on the top surface of the lower tray body  (body 13 of Lee) making contact with the first and second surfaces of the upper tray body before the lower tray body (body of 13 of Lee) becomes horizontally oriented, to be additionally rotated toward to become horizontally oriented (see Figure 8 of Lee).  
Regarding Claim 8: Lee modified supra further teaches wherein the lower tray body (body 13 of Lee) is configured, based on the top surface of the lower tray body (body 13 of Lee) making contact with the first and second surfaces of the upper tray body (body 11 of Lee) before the lower tray body becomes horizontally oriented (as taught by see Figure 2 of Bauerlein), to be additionally rotated toward the upper tray body (body 13 of Lee) by pressurizing the top surface of the lower tray body against the bottom surface of the upper tray body (function of surfaces touching see Figure 8 of Lee).  
Regarding Claim 11: Lee further teaches wherein each of the upper chamber (cell of 113) and the lower chamber (cell of 141) has a hemispherical shape (see Figure 8).  
Regarding Claim 12: Lee further teaches further comprising: an upper case (mounting support of 10) supporting the upper tray (11); and a lower supporter (117) supporting the lower tray body (13) and rotatably connected to the upper case (see Figure 7), wherein the rotational center is positioned at a center of a hinge body (21) that supports rotation of the lower supporter (see Figure 7).  
Regarding Claim 14: Lee modified supra fails to teach wherein the lower tray (13 and 15) further comprises a circumferential wall extending from the lower tray body (13) and surrounding the upper tray body.  
Son further teaches wherein the lower tray (120) further comprises a circumferential wall (see Figure 9) extending from the lower tray body (body of 120) and surrounding the upper tray body (body of 110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lower tray further comprises a circumferential wall extending from the lower tray body and surrounding the upper tray body to the structure of Lee modified supra as taught by Son in order to advantageously ensure that the lower and upper tray make contact (see Son, Figure 9). 

Regarding Claim 15: Lee modified supra fails to teach wherein the circumferential wall comprises a second wall disposed adjacent to the first surface and having a curved shape, and a first wall disposed adjacent to the second surface and extending in a vertical direction, and wherein the second wall extends in a direction away from the first wall.  
Son further teaches wherein the circumferential wall (see Figure 9)l comprises a second wall disposed adjacent to the first surface and having a curved shape (124), and a first wall (wall opposite 124 in Figure 8) disposed adjacent to the second surface and extending in a vertical direction (see Figure 8), and wherein the second wall extends in a direction away from the first wall (see Figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the circumferential wall comprises a second wall disposed adjacent to the first surface and having a curved shape, and a first wall disposed adjacent to the second surface and extending in a vertical direction, and wherein the second wall extends in a direction away from the first wall to the structure of Lee modified supra as taught by Son in order to advantageously ensure that the lower and upper tray make contact (see Son, Figure 9).
Regarding Claim 16: Lee teaches a refrigerator (paragraph [0003]) comprising: a storage space (space for 10, paragraph [0004]); and an ice maker (10) configured to generate ice, wherein the ice maker (10) comprises: an upper tray (11) including an upper tray body (body of 11), the upper tray body (body of 11) defining an upper chamber (chamber 113) of an ice chamber (113) for forming ice therein, and a lower tray (13) that is configured to rotate relative to the upper tray (11) about a rotational center (about 21) and includes a lower tray body (13 and 15 making 12), the lower tray body (13) defining a lower chamber of the ice chamber (chamber of 113), wherein a top surface of the lower tray body (13) is configured to contact a bottom surface of the upper tray body (see Figure 8).
Lee fails to teach wherein the bottom surface of the upper tray body includes a first surface and a second surface disposed horizontally farther from the rotational center than the first surface, and wherein before the top surface of the lower tray body contacts the bottom surface of the upper tray body, the second surface of the upper tray body is positioned vertically lower than the first surface of the upper tray body.  

Bauerlein teaches wherein a bottom surface of an upper tray body (12) includes a first surface and a second surface disposed horizontally farther from the rotational center than the first surface (see Figure 2), and wherein before the top surface of the lower tray body (15) contacts the bottom surface of the upper tray body (see Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the bottom surface of the upper tray body includes a first surface and a second surface disposed horizontally farther from the rotational center than the first surface, and wherein before the top surface of the lower tray body contacts the bottom surface of the upper tray body to the structure of Lee as taught by Bauerlein in order to advantageously provide secure connection between the two halves of the ice mold (see Bauerlein, Column 4, lines 14-24). 
Kim teaches a second surface of an upper tray body (108) is positioned vertically lower than a first surface of an upper tray body (see slant of 108, see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second surface of the upper tray body is positioned vertically lower than the first surface of the upper tray body to the structure of Lee modified supra as taught by Kim in order to advantageously provide an alternative configuration of the ice tray (see Kim, paragraph [0014]). 
Regarding Claim 17: Lee modified supra further teaches wherein the first surface (surface of 11 that touches 13 of Lee) of the upper tray body (11 of Lee) is oriented horizontally or is inclined (see 11 of Lee), and wherein the second surface of the upper tray body (11 of Lee) is oriented horizontally (see Figure 7 of Lee) or is inclined (see 108 inclined to tray 118, see Figure 1 of Kim).  
Regarding Claim 18: Lee modified supra further teaches wherein the bottom surface of the upper tray body (11 of Lee) is inclined vertically downward (as taught by paragraph [0014] of Kim) from the first surface toward the second surface (13 of Lee).  
Regarding Claim 22: Lee teaches wherein the upper tray body (body of 11) includes a vertical wall (113) facing the first wall (see Figure 6) and a curved wall (116) facing the second wall (see Figure 7).  

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Bauerlein (2,969,651) and Kim (US 2016/0370085 A1), as applied to claims 1, 12, and 14 above, and further in view of Son et al. (US 9, 234, 689 B2), hereafter referred to as “Son.”
Regarding Claim 2: Lee modified supra teaches wherein before the top surface (top of 13 of Lee) of the lower tray body (edge of body of 13) contacts the bottom surface (surface of 11 of Lee) of the upper tray body (body of 11 of Lee), the second surface (back edge of 11 of Lee) of the upper tray body (body of 11 of Lee) is positioned vertically lower than the first surface (body of 11 of Lee) of the upper tray body (body of 11 of Lee) by a predetermined interval (see Figure 2 of Bauerlein and Figure 1 of Kim). 
Lee modified supra fails to teach that the predetermined interval is between 0.2 and 0.5 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the predetermined interval is between 0.2 and 0.5 mm to the structure of Lee modified supra, as generally, differences in intervals or distance will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such interval or distance is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.04. IV. A. and 2144.05 II. A.
Regarding Claim 13: Lee modified supra above fails to teach further comprising a lower heater disposed in the lower supporter and that contacts the lower tray. 
Son teaches in an alternate embodiment in Figure 32, comprising a lower heater (626) disposed in a lower supporter (631) and that contacts a lower tray (620). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a lower heater disposed in the lower supporter and that contacts the lower tray to the structure of Lee modified supra as taught by Son in order to advantageously provide direct heating to the lower spheres of ice to assist in ice removal (see Son, Column 15, lines 47-50). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Bauerlein (2,969,651) and Kim (US 2016/0370085 A1), as applied to claim 1 above, and further in view of Kuratani et al. (US 2011/0192175 A1), hereafter referred to as “Kuratani.”
Regarding Claim 9: Lee modified supra fails to teach wherein each of the upper tray and the lower tray is formed of a flexible material. 
Kuratani wherein a tray (5) is formed of a flexible material (silicone rubber, paragraph [0051], lines 9-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of the upper tray and the lower tray is formed of a flexible material to the structure of Lee modified supra as taught by Kuratani in order to advantageously provide the ability to deform the tray to aid in removal of the finished ice pieces (see Kuratani, paragraph [0051], lines 9-13). 
Regarding Claim 10: Lee modified supra fails to teach wherein each of the upper tray and the lower tray is formed of a silicone material. 
Kuratani wherein a tray (5) is formed of a silicone material (silicone rubber, paragraph [0051], lines 9-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of the upper tray and the lower tray is formed of a silicone material to the structure of Lee modified supra as taught by Kuratani in order to advantageously provide the ability to deform the tray to aid in removal of the finished ice pieces (see Kuratani, paragraph [0051], lines 9-13). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Bauerlein (2,969,651) and Kim (US 2016/0370085 A1), as applied to claim 16 above, and further in view of Kuratani et al. (US 2011/0192175 A1), hereafter referred to as “Kuratani.”
Regarding Claim 19: Lee modified supra fails to teach wherein each of the upper tray and the lower tray is formed of a flexible material. 
Kuratani wherein a tray (5) is formed of a flexible material (silicone rubber, paragraph [0051], lines 9-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of the upper tray and the lower tray is formed of a flexible material to the structure of Lee modified supra as taught by Kuratani in order to advantageously provide the ability to deform the tray to aid in removal of the finished ice pieces (see Kuratani, paragraph [0051], lines 9-13).
Regarding Claim 20: Lee modified supra fails to teach wherein each of the upper tray and the lower tray is formed of a silicone material.
Kuratani wherein a tray (5) is formed of a silicone material (silicone rubber, paragraph [0051], lines 9-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of the upper tray and the lower tray is formed of a silicone material to the structure of Lee modified supra as taught by Kuratani in order to advantageously provide the ability to deform the tray to aid in removal of the finished ice pieces (see Kuratani, paragraph [0051], lines 9-13). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Bauerlein (2,969,651) and Kim (US 2016/0370085 A1), as applied to claim 16 above, and further in view of Brandt et al. (3,721,103), hereafter referred to as “Brandt.”

Regarding Claim 21: Lee teaches wherein the rotational center is positioned at a center of a hinge body (about 21) that supports a rotation of a lower supporter (132 and 142).
Lee modified supra fails to teach wherein the upper tray further comprises an extension part extending from a circumference of the upper tray body in a direction away from the upper tray body, and wherein the ice maker further comprises: an upper case configured to support the extension part at an upper side of the extension part, and an upper support configured to support the extension part at a lower side of the extension part. 
Brandt teaches wherein an upper tray (housing 110 having two pairs) further comprises an extension part (68) extending from a circumference of an upper tray body (housing 110 having two pairs) in a direction away from the upper tray body (housing 110 having two pairs), and wherein the ice maker further comprises: an upper case configured to support the extension part (68) at an upper side of the extension part (68), and an upper support (114 and 116) configured to support the extension part at a lower side of the extension part (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray further comprises an extension part extending from a circumference of the upper tray body in a direction away from the upper tray body, and wherein the ice maker further comprises: an upper case configured to support the extension part at an upper side of the extension part, and an upper support configured to support the extension part at a lower side of the extension part to the structure of Lee modified supra as taught by Brandt in order to advantageously secure movement of the hemispherical molds of the ice tray (see Brandt, Column 5, lines 10-23). 

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2013/0327074 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763